Exhibit 10.1


Execution Copy


SYNVISTA THERAPEUTICS, INC.


NOTE PURCHASE AGREEMENT


February 24, 2009


Synvista Therapeutics, Inc.
221 West Grand Avenue
Montvale, NJ 07645


Ladies and Gentlemen:
 
1.       Purchase and Sale.  On the Closing Date (as defined herein), Synvista
Therapeutics, Inc., a Delaware corporation (the “Company”) hereby agrees to
issue and sell to each of the undersigned holders of the Company’s Series B
Preferred Stock, $0.01 par value per share (each a “Holder” and, collectively,
the “Holders”), a Senior Secured Promissory Note, in the form attached hereto as
Exhibit A (each, a “Note” and, collectively, the “Notes”), in the principal
amount set forth opposite such Holder’s name on Schedule A.
 
2.       Closing Date and Payment. The closing (the “Closing”) of the issuance
and sale of the Notes shall take place at the offices of the Company at 10:00
a.m. on the date hereof (the “Closing Date”).
 
3.       Representations and Warranties of each Holder.  Each Holder hereby
acknowledges, represents, warrants and/or agrees as follows:
 
(a)         The sale of the Notes has not been registered under the Securities
Act of 1933, as amended, or any successor statute (the “Securities Act”), or any
state securities laws.  The Holder understands that the offering and sale of the
Notes is intended to be exempt from registration under the Securities Act, by
virtue of Section 4(2) and/or Section 4(6) of the Securities Act and the
provisions of Regulation D promulgated thereunder;
 
(b)        The Holder is acquiring the Notes solely for its own account for
investment and not with a view to resale or distribution and has no present
intention of transferring the Notes to any other person or entity;
 
(c)         The Holder is an “accredited investor” as that term is defined in
Rule 501 of Regulation D under the Securities Act;
 
1

--------------------------------------------------------------------------------


 
(d)         The Holder is a sophisticated investor and has such knowledge and
experience in financial, tax, and business matters, including, without
limitation, experience in investments by actual participation, so as to enable
it to utilize the information made available to it in connection with the
offering of the Notes, to evaluate the merits and risks of an investment in the
Notes and to make an informed investment decision with respect thereto;
 
(e)        The Holder is either a natural person or an entity which was not
formed for the specific purpose of acquiring the Notes.  With respect to any
entity-Holder, the execution, delivery and performance of this Agreement by the
Holder have been duly authorized and the Agreement is a valid and legally
binding agreement of the Holder;
 
(f)          The Holder has received all documents requested by the Holder
regarding the Company and has reviewed them and believes it is well-informed
about the Company;
 
(g)         The Holder acknowledges that neither the U.S. Securities and
Exchange Commission (“SEC”) nor any U.S. state or foreign securities commission
has approved the Notes or passed upon or endorsed the merits of the offering;
 
(h)         The Holder is aware that an investment in the Notes involves a
number of very significant risks;
 
(i)          The Holder must bear the economic risk of the investment
indefinitely because the Notes may not be sold, hypothecated or otherwise
disposed of unless subsequently registered under the Securities Act and
applicable state securities laws or an exemption from registration is
available.  Legends shall be placed on the Notes to the effect that they have
not been registered under the Securities Act or applicable state securities laws
and of the resulting limitations on transfer and that appropriate notations
thereof will be made in the Company’s books and stock transfer records;
 
(j)          The aggregate purchase price of the Notes does not exceed twenty
percent (20%) of the investor’s net worth;
 
(k)         The Holder has taken no action which would give rise to any claim by
any person for brokerage commission, finders’ fees or the like relating to this
Agreement or the transactions contemplated hereby; and
 
(l)          The information contained herein is accurate and may be relied upon
by the Company in determining the availability of an exemption from registration
under Federal and state securities laws in connection with the offering of the
Notes.
 
2

--------------------------------------------------------------------------------


 
4.       Representations and Warranties of the Company.  The Company hereby
acknowledges, represents, warrants and/or agrees as follows:
 
(a)         Organization, Standing and Qualification of the Company.  The
Company is a corporation duly organized, validly existing and in good standing
under the laws of the State of Delaware.  The Company has all requisite
corporate power and authority to own and operate its properties and to carry on
its business as now being conducted and as proposed to be conducted.  The
Company is duly qualified to do business as a foreign corporation and is in good
standing in each jurisdiction in which failure to so qualify would materially
and adversely affect the business, properties, operations or condition,
financial or otherwise, of the Company.  The resolutions adopted by the
directors of the Company on February 20, 2009 authorizing the transactions
contemplated by this Agreement have not been amended or modified in any way,
have not been rescinded and are in full force and effect on the date hereof.
 
(b)         Corporate Authority; Enforceability.  The Company has full right,
power and authority to issue and sell the Notes as herein contemplated and the
Company has full power and authority to enter into and perform its obligations
under this Agreement, the Notes, the Security Agreement (defined in Section
7(a)), and the Intellectual Property Security Agreement (defined in Section
7(a)).  The execution and delivery of this Agreement, the Notes, the Security
Agreement, and the Intellectual Property Security Agreement by the Company and
the consummation of the transactions contemplated herein and therein have been
duly authorized and approved by all requisite corporate action, and each of this
Agreement, the Notes, the Security Agreement, and the Intellectual Property
Security Agreement are a valid and legally binding obligation of the Company;
provided, however, (i) that insofar as any foreclosure on the Collateral (as
defined in Section 6(a) hereof) would constitute a sale of all or substantially
all of the Company’s assets requiring stockholder approval, such stockholder
approval has not been obtained, and (ii) that the Company must file a
Certificate of Designations with the Secretary of State of the State of Delaware
to designate 2,100,000 shares of its currently undesignated Preferred Stock,
$0.01 par value per share, as Series B Preferred Stock, in order to make such
shares available for the payment to the Holders of dividends on such shares of
Series B Preferred Stock, pursuant to the terms of the Company’s Amended and
Restated Certificate of Incorporation (the “Charter”), and that, in the event
that the dividends payable under the Charter to the Holders are likely to exceed
2,100,000 shares of Series B Preferred Stock, the Company shall be required to
include a proposal in the proxy statement for its annual meeting of stockholders
to be held in 2009 to amend its Charter to increase the authorized number of
shares of Series B Preferred Stock.
 
(c)         Conflicts.  Subject to Section 4(b)(i) and (ii) above, and to the
consent of the Holders to the execution by the Company of this Agreement, the
Notes, the Security Agreement and the Intellectual Property Security Agreement,
neither the authorization, execution and delivery of this Agreement, the Notes,
the Security Agreement, and the Intellectual Property Security Agreement nor the
consummation of the transactions herein and therein contemplated, will (i)
conflict with or result in a breach of any of the terms of the Company’s
Certificate of Incorporation or By-Laws, (ii) violate any judgment, order,
injunction, decree or award of any court or governmental body, having
jurisdiction over the Company, against or binding on the Company or to which its
property is subject, (iii) violate any material law or regulation of any
jurisdiction which is applicable to the Company, (iv) violate, conflict with or
result in the breach or termination of, or constitute a default under, the terms
of any material agreement to which the Company is a party, except for such
violations or defaults which do not materially and adversely affect the
business, assets, operations or financial condition of the Company, or (v)
violate or conflict with the rules and regulations of the NYSE Alternext LLC
(the “NYSE Alternext”) applicable to the Company.
 
3

--------------------------------------------------------------------------------


 
(d)         Capitalization. The capitalization of the Company is as set forth on
Schedule 4(d) attached hereto.  The Company has not issued any capital stock
since its most recently filed periodic report under the Securities Exchange Act
of 1934, as amended (the “Exchange Act”), other than pursuant to the exercise of
employee stock options under the Company’s stock option plans and the issuance
of shares of Common Stock to employees pursuant to the Company’s employee stock
purchase plan outstanding as of the date of the most recently filed periodic
report under the Exchange Act.  All of the outstanding shares of capital stock
of the Company are validly issued, fully paid and nonassessable.  Except for the
consents from BIO-RAP Technologies Ltd. (“BIO-RAP”) and from the Holders, no
approval or authorization of any stockholder or the Board of Directors of the
Company is required for the issuance and sale of the Notes.  The issuance of the
Notes pursuant to the provisions of this Agreement will not violate any
preemptive rights or rights of first refusal granted by the Company that will
not be validly waived or complied with, and will be free of any liens or
encumbrances, other than any liens or encumbrances created by or imposed upon
the Holders through no action of the Company.  There are no stockholders
agreements, voting agreements or other similar agreements with respect to the
Company’s capital stock to which the Company is a party or, to the knowledge of
the Company, between or among any of the Company’s stockholders.


(e)         Litigation. There are no actions, suits or proceedings at law or in
equity or by or before any governmental instrumentality or other agency or
regulatory authority now pending, or, to the best knowledge of the Company,
threatened against the Company which, if adversely determined, could materially
and adversely affect the business, assets, operations or condition, financial or
otherwise, of the Company. There is no action, suit or proceeding by the Company
currently pending or that the Company currently intends to initiate.
 
(f)          Compliance with Laws. The Company is not in violation of any
statute, law, rule or regulation, or in default with respect to any judgment,
writ, injunction, decree, rule or regulation of any court or governmental agency
or instrumentality, except for such violations or defaults which do not
materially and adversely affect the business, assets, operations or condition,
financial or otherwise, of the Company.


4

--------------------------------------------------------------------------------


 
(g)         Governmental Consents.  Subject to the accuracy of the
representations and warranties of the Holders set forth herein, no registration
or filing with, or consent or approval of or other action by, any Federal, state
or other government agency under laws and regulations thereof as now in effect
is or will be necessary for the valid execution, delivery and performance by the
Company of this Agreement, the Security Agreement, and the Intellectual Property
Security Agreement, and the issuance, sale and delivery of the Notes, other than
the filing of a Form D with the SEC and the filings required by state securities
law.
 
(h)         Title. The Company has good and marketable title in fee simple to
all real property and good and marketable title to all personal property owned
by it which is material to the business of the Company, in each case free and
clear of all liens, encumbrances and defects except such as do not materially
affect the value of such property and do not interfere with the use made and
proposed to be made of such property by the Company. Any real property and
facilities held under lease by the Company are held by it under valid,
subsisting and enforceable leases with such exceptions as are not material and
do not interfere with the use made and proposed to be made of such property and
buildings by the Company.
 
(i)          Regulatory Matters. The descriptions of the results of the
clinical, pre-clinical and other trials, studies and tests as set forth in the
SEC Documents (as defined in Section 4(k)), provided to the Holders are accurate
in all material respects and fairly present the data derived from such trials,
studies and tests. To the Company’s knowledge, with respect to the Collateral,
the Company has operated and currently is in compliance in all material respects
with applicable statutes and implementing regulations administered or enforced
by the United States Food and Drug Administration (“FDA”). Except as set forth
in the SEC Documents, and except with respect to the Company’s voluntary
termination or suspension of the clinical, pre-clinical and other trials,
studies and tests with respect to the Collateral, the Company has not received
any warning letters or other written correspondence from the FDA and/or any
other governmental entity requiring the termination, suspension or modification
of any clinical, pre-clinical and other trials, studies or tests that are
material to the Collateral, requiring the submission of a Premarket Approval
Application with respect to the Collateral, or requiring the withdrawal,
suspension of use or material modification of any of the Company’s marketing
materials with respect to the Collateral.
 
5

--------------------------------------------------------------------------------


 
(j)          Material License Agreements.  Each of the Material License
Agreements (as defined below) is in full force and effect, and neither the
Company nor, to its knowledge, the licensor, is in breach of any Material
License Agreement and the Company is aware of no circumstances or grounds that
would reasonably be expected to give rise to a claim of material breach or right
of rescission, termination, revision, or amendment of any Material License
Agreement.  Subject to obtaining the consent of BIO-RAP, any consent of the
licensor required pursuant to any Material License Agreement in connection with
the transactions contemplated by this Agreement, the Security Agreement, and the
Intellectual Property Security Agreement has been obtained and is in full force
and effect.  As used herein, the term “Material License Agreement” shall
mean:  the Exclusive License Agreement dated as of September 28, 2004 by and
between Oxis International, a Delaware corporation, and the Company, as amended;
the License and Research Agreement dated as of July 12, 2004 by and between
BIO-RAP, on its own behalf and on behalf of the Rappaport Family Institute for
Research in the Medical Sciences, and the Company, as amended (the “BIO-RAP
License Agreement”); the License Agreement dated as of February 1, 2009 by and
between MicroCoat GmbH and the Company; the Agreement dated as of January 20,
2009 by and among Roche Diagnostics GmbH, F. Hoffmann-La Roche Ltd., Roche
Diagnostic Operations Inc. and the Company; and the License Agreement dated as
of June 15, 2004 by and between BIO-RAP and Associated Regional and University
Pathologists, Inc. doing business as ARUP Laboratories, as assigned to the
Company pursuant to an Assignment Agreement by and between BIO-RAP and the
Company dated as of April 1, 2007.
 
(k)         SEC Documents; Financial Statements.  During the two (2) years prior
to the date hereof, the Company has filed all reports, schedules, forms,
statements and other documents required to be filed by it with the SEC pursuant
to the reporting requirements of the Exchange Act (all of the foregoing filed
prior to the date hereof and all exhibits included therein and financial
statements, notes and schedules thereto and documents incorporated by reference
therein being hereinafter referred to as the “SEC Documents”).  The Company has
delivered to the Holders or their respective representatives true, correct and
complete copies of each of the SEC Documents not available on the Electronic
Data Gathering, Analysis, and Retrieval system of the SEC (“EDGAR”) that have
been requested by each Holder.  As of their respective dates, the SEC Documents
complied as to form in all material respects with the requirements of the
Exchange Act and the rules and regulations of the SEC promulgated thereunder
applicable to the SEC Documents, and none of the SEC Documents, at the time they
were filed with the SEC, contained any untrue statement of a material fact or
omitted to state a material fact required to be stated therein or necessary in
order to make the statements therein, in the light of the circumstances under
which they were made, not misleading.  As of their respective dates, the
financial statements of the Company included in the SEC Documents complied as to
form in all material respects with applicable accounting requirements and the
published rules and regulations of the SEC with respect thereto as in effect as
of the time of filing.  Such financial statements have been prepared in
accordance with generally accepted accounting principles (“GAAP”), consistently
applied, during the periods involved (except (i) as may be otherwise indicated
in such financial statements or the notes thereto, or (ii) in the case of
unaudited interim statements, to the extent they may exclude footnotes or may be
condensed or summary statements) and fairly present in all material respects the
financial position of the Company as of the dates thereof and the results of its
operations and cash flows for the periods then ended (subject, in the case of
unaudited statements, to normal year-end audit adjustments).  The Company has no
liabilities or obligations required to be disclosed in the SEC Documents that
are not so disclosed in the SEC Documents, other than those incurred in the
ordinary course of the Company’s business.  The information contained in the
Company’s interim balance sheet as of September 30, 2008 is true and correct in
all material respects.
 
6

--------------------------------------------------------------------------------


 
(l)          Sarbanes-Oxley; Internal Accounting Controls.  The Company’s
certifying officers have evaluated the effectiveness of the Company’s disclosure
controls and procedures as of the end of the period covered by the Company’s
most recently filed periodic report under the Exchange Act (such date, the
“Evaluation Date”). The Company presented in its most recently filed periodic
report under the Exchange Act the conclusions of the certifying officers about
the effectiveness of the disclosure controls and procedures based on their
evaluations as of the Evaluation Date.
 
(m)        Absence of Changes. Except as disclosed in Schedule 4(m), since
September 30, 2008, and except as otherwise disclosed in the SEC Documents, the
Company has not (i) declared or paid any dividends, (ii) sold any assets,
individually or in the aggregate, in excess of One Hundred Thousand Dollars
($100,000) outside of the ordinary course of business, or (iii) had capital
expenditures, individually or in the aggregate, in excess of One Hundred
Thousand Dollars ($100,000). During the two (2) years prior to the date hereof,
except as disclosed in the SEC Documents (i) the Common Stock has been
designated for quotation on the NYSE Alternext, (ii) trading in the Common Stock
has not been suspended by the SEC or the NYSE Alternext and (iii) the Company
has received no communication, written or oral, from the SEC or the NYSE
Alternext regarding the suspension or delisting of the Common Stock from the
NYSE Alternext.  The Company has not taken any steps to seek protection pursuant
to any bankruptcy law nor does the Company have any knowledge or reason to
believe that its creditors intend to initiate involuntary bankruptcy proceedings
or any actual knowledge of any fact which would reasonably lead any creditor or
creditors having claims individually or in the aggregate in excess of One
Hundred Thousand Dollars ($100,000) to do so. The SEC Documents set forth as of
the dates thereof all outstanding secured and unsecured Indebtedness of the
Company or any Subsidiary, or for which the Company or any Subsidiary has
commitments. For the purposes of this Agreement, “Indebtedness” shall mean (a)
any liabilities for borrowed money or amounts owed (other than trade accounts
payable incurred in the ordinary course of business), (b) all guaranties,
endorsements and other contingent obligations in respect of Indebtedness of
others, whether or not the same are or should be reflected in the Company’s
balance sheet (or the notes thereto), except guaranties by endorsement of
negotiable instruments for deposit or collection or similar transactions in the
ordinary course of business; and (c) the present value of any lease payments due
under leases required to be capitalized in accordance with GAAP. Neither the
Company nor any Subsidiary is in default with respect to any Indebtedness.
 
7

--------------------------------------------------------------------------------


 
(n)         Patents and Trademarks. To the Company’s knowledge, the Company has
rights to use all patents, patent applications, trademarks, trademark
applications, service marks, trade names, trade secrets, inventions, copyrights,
licenses and other intellectual property rights and similar rights necessary or
material for use in connection with its business as described in the SEC
Documents and which the failure to so have would have a material adverse effect
on the results of operations, assets, business, or condition (financial or
otherwise) of the Company  (collectively, the “Intellectual Property Rights”).
The Company has not received any notice (written or otherwise) that the
Intellectual Property Rights used by the Company violate or infringe upon the
rights of any other person or entity. To the knowledge of the Company, all such
Intellectual Property Rights are enforceable and there is no existing
infringement by another person or entity of any of the Intellectual Property
Rights. The Company has taken reasonable security measures to protect the
secrecy, confidentiality and value of all of its Intellectual Property Rights.
 
(o)         Labor Relations. No material labor dispute exists or, to the
knowledge of the Company, is imminent with respect to any of the employees of
the Company which could reasonably be expected to result in a material adverse
effect on the results of operations, assets, business, prospects or condition
(financial or otherwise) of the Company. To the knowledge of the Company, no
executive officer is, or is now expected to be, in violation of any material
term of any employment contract, confidentiality, disclosure or proprietary
information agreement or non-competition agreement, or any other contract or
agreement or any restrictive covenant, and the continued employment of each such
executive officer does not subject the Company to any liability with respect to
any of the foregoing matters. The Company is in compliance with all U.S.
federal, state, local and foreign laws and regulations relating to employment
and employment practices, terms and conditions of employment and wages and
hours, except where the failure to be in compliance could not, individually or
in the aggregate, reasonably be expected to have a material adverse effect on
the results of operations, assets, business, prospects or condition (financial
or otherwise) of the Company.
 
(p)         Offering.  Assuming the accuracy of the representations and
warranties of the Holders contained in Section 3 hereof, the offer, issue, and
sale of the Notes are exempt from the registration and prospectus delivery
requirements of the Securities Act and the registration or qualification
requirements of all applicable state securities laws.  Neither the Company nor
any authorized agent acting on its behalf will knowingly take any action
hereafter that would cause the loss of such exemptions.
 
(q)         Acknowledgment.  The Company acknowledges that no Holder is acting
as a financial advisor or fiduciary of the Company (or in any similar capacity)
with respect to this Agreement and the transactions contemplated hereby, and any
advice given by any Holder or any of its representatives or agents in connection
with this Agreement and the transactions contemplated hereby is merely
incidental to such Holder’s purchase of the Notes.  The Company further
represents to each Holder that the Company’s decision to enter into this
Agreement, the Security Agreement, and the Intellectual Property Security
Agreement and issue the Notes has been based solely on the independent
evaluation by the Company and its representatives.
 
8

--------------------------------------------------------------------------------


 
(r)          No General Solicitation; Placement Agent’s Fees.  Neither the
Company, nor any of its affiliates, nor any person acting on its or their
behalf, has engaged in any form of general solicitation or general advertising
(within the meaning of Regulation D of the Securities Act) in connection with
the offer or sale of the Notes.  The Company shall be responsible for the
payment of any placement agent’s fees, financial advisory fees, or brokers’
commissions (other than for persons engaged by any Holder or its investment
advisor) relating to or arising out of the transactions contemplated
hereby.  The Company shall pay, and hold each Holder harmless against, any
liability, loss or expense (including, without limitation, attorney’s fees and
out-of-pocket expenses) arising in connection with any such claim.  The Company
has not engaged any placement agent or other agent in connection with the sale
of the Notes.
 
(s)         No Integrated Offering.  Neither the Company nor any person acting
on its behalf has, directly or indirectly, made any offers or sales of any
security or solicited any offers to buy any security, under circumstances that
would require registration of any of the Notes under the Securities Act or cause
this offering of the Notes to be integrated with prior offerings by the Company
for purposes of the Securities Act or any applicable shareholder approval
provisions, including, without limitation, under the rules and regulations of
the NYSE Alternext or any other exchange or automated quotation system on which
any of the securities of the Company are listed or designated.
 
(t)          Disclosure.  All disclosure provided to the Holders with regard to
the representations and warranties contained in this Section 4 regarding the
Company, its business and the transactions contemplated hereby, furnished in
writing by Company is true and correct in all material respects and does not
contain any untrue statement of a material fact or omit to state any material
fact necessary in order to make the statements made therein, in the light of the
circumstances under which they were made, not misleading.
 
(u)         Intellectual Property Rights. To the Company’s knowledge, the
Company owns the rights, including all Intellectual Property Rights, to the
Collateral free and clear of any license held by third parties and except for
obtaining the consent by Bio-Rap, has the ability to assign its rights therein,
including pursuant to the Security Agreement and the Intellectual Property
Security Agreement, without the consent of any third party.
 
5.       Affirmative Covenants of the Company.  From and after the Closing Date
and so long as the Notes remain outstanding, unless it receives the prior
written consent of Holders holding a majority in principal amount of all then
outstanding Notes to act to the contrary, the Company shall comply with the
following covenants:
 
9

--------------------------------------------------------------------------------


 
(a)         Financial Information.  The Company shall use its commercially
reasonable efforts to (1) maintain a system of accounting established and
administered in accordance with GAAP consistently applied, and to (2) set aside
on its books, all such proper reserves as shall be required by GAAP.  Any Holder
may direct the Company by written notice from time to time to provide any or all
of the following materials or information in which case the Company shall
furnish such materials or information, at the Company’s expense, to such Holder:
 
   (i)       Unless otherwise filed and available on the EDGAR system, no later
than ninety (90) days after the end of each fiscal year starting with the
Company’s fiscal year ending December 31, 2009, audited consolidated financial
statements of the Company, together with all notes thereto, prepared in
reasonable detail in accordance with GAAP, together with an opinion, based on an
audit by independent certified public accountants selected by the Company,
stating that such financial statements have been so prepared.  The consolidated
financial statements of the Company shall contain a balance sheet as of the end
of such fiscal year and a statement of operations, cash flows and stockholders’
equity for such fiscal year, each setting forth in comparative form the
corresponding figures for the preceding fiscal year.
 
  (ii)       Subject to the prior receipt by the Company of a written Regulation
FD-compliant confidentiality agreement from the requesting Holder, no later than
ninety (90) days following the first day of each fiscal year of the Company, a
budget prepared by the Company for each of the four quarters of such fiscal year
prepared in the same level of detail as prepared for and delivered to the
Company’s Board of Directors for the Company.
 
  (iii)      Unless otherwise filed and available on the EDGAR system, no later
than forty-five (45) days after the end of each of the first three fiscal
quarters of the Company’s fiscal year, the Company’s unaudited consolidated
balance sheet as of the end of such fiscal quarter and an unaudited consolidated
statement of operations and cash flows for such fiscal quarter and for the
period from the beginning of the then current fiscal year to the end of such
fiscal quarter, setting forth in each case, in comparative form, figures for the
corresponding periods in the preceding fiscal year, all in reasonable detail and
prepared in accordance with GAAP, subject to changes resulting from normal or
recurring year-end adjustments.
 
  (iv)      Subject to the prior receipt by the Company of a written Regulation
FD-compliant confidentiality agreement from the requesting Holder, no later than
thirty (30) days after the end of each calendar month, the Company’s unaudited
consolidated interim balance sheet as of the end of such month and the related
unaudited consolidated interim statements of operations and cash flows for such
one-month period and the portion of the fiscal year through the end of such
month, setting forth in each case, in comparative form, figures for the
corresponding fiscal periods in the preceding fiscal year (subject to normal
year-end audit adjustments and the absence of footnote disclosure).
 
10

--------------------------------------------------------------------------------


 
(b)         Inspections.  The Company shall, and shall cause its Subsidiaries
to, furnish to each Holder any information which such Holder may from time to
time reasonably request concerning any covenant, provision or condition of this
Agreement, the Security Agreement, and the Intellectual Property Security
Agreement or the Notes or any matter in connection with the Company’s business
and operations.  During normal business hours, upon reasonable notice from
Holders holding a majority in principal amount of all then outstanding Notes,
and without undue interruption of the Company’s business, the Company shall
permit representatives of each Holder, including each Holder’s independent
accountants, agents, attorneys, appraisers and any other representatives, to
visit and inspect any of the Company’s property, including its books of account,
other books and records, and any facilities or other business assets.  The
inspections in accordance with the preceding sentence shall be limited to no
more than four (4) times each calendar year, and all out-of-pocket costs and
expenses of such inspections shall be borne by the applicable Holders; provided,
however, that during any period in which an Event of Default (as such term is
defined in the Notes) has occurred and is continuing, the number of inspections
shall not be limited, and the reasonable, documented out-of-pocket costs and
expenses of the inspections during the period in which an Event of Default has
occurred and is continuing shall be borne by the Company.  The information and
access set forth in this Section 5(b) shall in each case be subject to the
Company’s prior receipt of a written Regulation FD-compliant confidentiality
agreement from the requesting Holder.
 
(c)         Compliance with Laws.  The Company shall comply with applicable
laws, rules and regulations of all governmental authorities, the violation of
which might have a material adverse effect upon its business or financial
condition.
 
(d)         Maintenance of Corporate Existence and Business. The Company will
take such commercially reasonable action as may from time to time be necessary
to preserve its corporate existence, rights and franchises, maintain its
properties in good repair and to comply with the laws of the United States and
all states and locations in which the Company shall do business as shall be
necessary to permit the Company to conduct its business, and to preserve all of
its rights, franchises and privileges.
 
(e)         Payment of Taxes.  The Company shall (i) timely file all required
tax returns; and (ii) timely pay all taxes, assessments, and other governmental
charges or levies imposed upon it or upon its income, profits or property,
except to the extent the same are being contested in good faith and for which
adequate reserves under GAAP have been established.
 
11

--------------------------------------------------------------------------------


 
(f)          Insurance.  The Company shall maintain insurance in such amounts
and covering such risks as are usually and customarily carried with respect to
the Collateral and any other assets and property of the Company of a character
usually insured by similar entities engaged in the same or similar businesses as
the Company.  The Company shall at all times maintain insurance against its
liability for injury to persons or property, which insurance shall be by
financially sound and reputable insurers.
 
(g)         Subordination.  All existing and hereafter arising Indebtedness of
the Company shall be subordinated to the Indebtedness and other obligations of
the Company under this Agreement and the Notes pursuant to subordination
agreements reasonably satisfactory in form and substance to the each Holder, in
their sole and absolute discretion.
 
6.       Conditions to Closing.
 
(a)         Conditions to the Holders’ Obligations. Each Holder’s obligation to
purchase its Notes on the Closing Date is subject to the following conditions:
 
   (i)        The Company’s representations and warranties contained in Section
4 shall be true and correct on and as of the Closing Date;
 
  (ii)       The Company shall deliver to each Holder at the Closing an executed
Note in the form attached hereto as Exhibit A, respectively, in the original
principal amount set forth on Schedule A;
 
  (iii)      The Company shall deliver to each Holder at the Closing an executed
Security Agreement, in the form attached hereto as Exhibit B, among the Company
and the collateral agent named therein, as agent for all Holders (the
“Collateral Agent”), to secure the Company’s obligations under the Notes (the
“Security Agreement”);
 
  (iv)      The Company shall deliver to each Holder at the Closing an executed
Intellectual Property Security Agreement, in the form attached hereto as Exhibit
C, among the Company and Collateral Agent, to secure the Company’s obligations
under the Notes (the “Intellectual Property Security Agreement”);
 
  (v)       The Company shall deliver to each Holder at the Closing an executed
Preferred Stock Dividend Waiver, in the form attached hereto as Exhibit D, among
the Company and the Preferred Stock Holders (the “Waiver”); and
 
12

--------------------------------------------------------------------------------


 
  (vi)     The Company shall deliver a certificate of the Secretary of the
Company dated the Closing Date, certifying the incumbency and authority of the
officers or authorized signatories of the Company who execute this Agreement,
the Security Agreement, the Intellectual Property Security Agreement, and the
Notes and the truth, correctness and completeness of the following exhibits
which shall be attached thereto:  (i) a copy of resolutions duly adopted by the
Board of Directors of the Company, in full force and effect at the time this
Agreement is entered into, authorizing the execution of this Agreement, the
Security Agreement, the Intellectual Property Security Agreement, and the Notes
and the other documents delivered or to be delivered in connection herewith and
the consummation of the transactions contemplated herein and therein, as
applicable, (ii) a copy of the Certificate of Incorporation of the Company, and
all amendments thereto, certified by an appropriate official of the Company’s
jurisdiction of incorporation, and (iii) a copy of the By-Laws of the Company.
 
  (vii)    The opinion of Mintz, Levin, Cohn, Ferris, Glovsky and Popeo, P.C.,
counsel to the Company, dated the Closing Date, and in the form attached hereto
as Exhibit E, subject only to such qualifications, limitations or exceptions as
may be acceptable to each Holder.
 
(b)         Conditions to the Company’s Obligations.  The Company’s obligation
to issue the Notes to each Holder on the Closing Date is subject to the
condition that the Holder’s representations and warranties contained in Section
3 shall be true and correct on and as of the Closing Date.
 
7.       Other Agreements.
 
(a)         In the event that the Holders vote to authorize any licensing or
strategic alliance transaction between the Company and a third party, involving
the grant to that third party of rights to or interests in the collateral that
is the subject of the Security Agreement and the Intellectual Property Security
Agreement (the “Collateral”), the Holders shall release their Security Interest
(as defined in the Security Agreement and the Intellectual Property Security
Agreement) in such Collateral to the extent required by such third party.
 
(b)         At the Holder’s option, the Company shall use up to 20% of any
up-front payment, milestone payment or option payment received by it from a
third party in the form of cash in connection with any licensing or strategic
alliance transaction (whether or not relating to the Collateral) to repurchase
shares of Preferred Stock from the Holders at a price of $2.50 per share of
Preferred Stock.
 
(c)         Promptly following the date of this Agreement, the Company shall
file a Certificate of Designations with the Secretary of State of the State of
Delaware to designate 2,100,000 shares of its currently undesignated Preferred
Stock, $0.01 par value per share, as Series B Preferred Stock, in order to make
such shares available for the payment to the Holders of dividends on such shares
of Series B Preferred Stock, pursuant to the terms of the Charter.  In the event
that the dividends payable under the Charter to the Holders are likely to exceed
2,100,000 shares of Series B Preferred Stock, the Company shall include a
proposal in the proxy statement for its annual meeting of stockholders to be
held in 2009 to amend its Charter to increase the authorized number of shares of
Series B Preferred Stock.
 
13

--------------------------------------------------------------------------------


 
(d)         Upon an Event of Default by the Company and if, and only if, the
Holders take possession of the Collateral, the Holders shall assume all rights
and obligations of the Company under the BIO-RAP License Agreement, and shall
execute any amendments to such BIO-RAP License Agreement as BIO-RAP shall
reasonably request in order to evidence such assumption.


(e)         The Company shall prepay all amounts which may become due to BIO-RAP
under the BIO-RAP License Agreement through December 31, 2009 in advance.


(f)          The Company shall obtain the consent of BIO-RAP to the grant of the
security interest by the Company to the Holders pursuant to the Security
Agreement and the Intellectual Property Security Agreement in a form reasonably
acceptable to the Holders by February 24, 2009.


8.       Binding Effect.  This Agreement shall be binding upon and inure to the
benefit of the parties hereto and their heirs, executors, administrators,
successors, legal representatives, and permitted assigns.
 
9.       Amendment.  The terms of this Agreement shall not be amended or
modified except by a writing signed by the Company and holders of a majority in
principal amount of the then outstanding Notes; provided, however, that if there
are no Notes then outstanding, this Agreement shall not be amended or modified
except by a writing signed by the Company and the Collateral Agent.
 
10.     Notices.  All notices, requests, consents and other communications
hereunder shall be in writing, shall be addressed to the receiving party’s
address set forth below or to such other address as a party may designate by
notice hereunder, and shall be either (i) delivered by hand, (ii) sent by
overnight courier, with receipt acknowledgment, or (iii) sent by certified mail,
return receipt requested, postage prepaid.
 
If to a Holder:
To its address set forth on Schedule A:
   
If to the Company:
Synvista Therapeutics, Inc.
 
221 West Grand Avenue
 
Montvale, NJ 07645
 
Fax:  (201) 934-0090
 
Attn: Noah Berkowitz, President
   
and to:
Mintz, Levin, Cohn, Ferris, Glovsky and Popeo, P.C.

 
14

--------------------------------------------------------------------------------


 

 
One Financial Center
 
Boston, MA  02111
 
Fax: (617) 542-2241
 
Attn:  William T. Whelan, Esq.

 
All notices, requests, consents and other communications hereunder shall be
deemed to have been given (i) if by hand, at the time of the delivery thereof to
the receiving party at the address of such party set forth above, (ii) if made
by telecopy or facsimile transmission, at the time that receipt thereof has been
acknowledged by electronic confirmation or otherwise, (iii) if sent by overnight
courier, on the next business day (or if sent overseas, on the second business
day) following the day such notice is delivered to the courier service, or
(iv) if sent by certified mail, on the 5th business day (or if sent overseas, on
the 10th business day) following the day such mailing is made.
 
11.     Assignability.  This Agreement and the rights, interests and obligations
hereunder are not transferable or assignable by the Holders, except in
connection with a transfer or assignment of the Notes in accordance with their
terms.
 
12.     Applicable Law.  This Agreement shall be governed by and construed in
accordance with the internal law of the State of New York without regard to its
conflicts of laws principles.
 
13.     Confidentiality.  Each Holder acknowledges and agrees that any
information or data it has or will acquire from or about the Company, not
otherwise properly in the public domain, was received in confidence.  Each
Holder agrees not to divulge, communicate or disclose, except as may be required
by law or for the performance of this Agreement, or use other than in connection
with its investment in the Company, any confidential information of the Company,
including any scientific, technical, trade or business secrets of the Company
and any scientific, technical, trade or business materials that are treated by
the Company as confidential or proprietary, including, but not limited to,
ideas, discoveries, inventions, developments and improvements belonging to the
Company and confidential information obtained by or given to the Company about
or belonging to third parties.
 
14.     Authorization of Agent.  Each of the undersigned Holders authorizes the
Collateral Agent to act as its agent for all purposes under the Security
Agreement and the Intellectual Property Security Agreement and to take any and
all actions that such agent deems reasonably necessary, appropriate or advisable
under the Security Agreement and the Intellectual Property Security
Agreement.  The Collateral Agent shall have the right to make demands, to give
notices, to exercise or refrain from exercising any rights, and to take or
refrain from taking action (including, without limitation, the release or
substitution of the Collateral), in accordance with this Agreement, the Security
Agreement and the Intellectual Property Security Agreement.  The Collateral
Agent may employ agents and attorneys-in-fact in connection herewith and shall
not be liable for the gross negligence or misconduct of any such agents or
attorneys-in-fact selected by it in good faith.  The Collateral Agent shall be
entitled to rely upon any written notice, statement, certificate, order or other
document believed by it to be genuine and correct and to have been signed, sent
or made by the proper person, and, with respect to all matters pertaining to
this Agreement, the Security Agreement and the Intellectual Property Security
Agreement and its duties hereunder and thereunder, upon advice of counsel
selected by it.  The Collateral Agent shall be deemed to have exercised
reasonable care in the custody and preservation of the Collateral in its
possession if such Collateral is accorded treatment substantially equivalent to
that which the Collateral Agent, in its individual capacity, accords its own
property consisting of similar instruments or interests, it being understood
that neither the Collateral Agent nor any of the Holders shall have
responsibility for taking any necessary steps to preserve rights against any
person or entity with respect to any Collateral.
 
15

--------------------------------------------------------------------------------


 
15.     Fees and Expenses.  The Company shall reimburse the Holders for
reasonable legal fees and disbursements in connection with the documentation and
implementation of the transactions contemplated by this Agreement, subject to a
maximum of Forty Thousand Dollars ($40,000).  Except as otherwise set forth
above or in the Security Agreement or the Intellectual Property Security
Agreement, each party to this Agreement shall bear its own expenses in
connection with the issuance of the Notes to the Holders.  Without limiting the
generality of the foregoing, the Company shall be responsible for the payment of
any placement agent’s fees, financial advisory fees, or broker’s commissions
relating to or arising out of the transactions contemplated hereby, including,
without limitation, any fees payable to the Agent; and the Company shall pay,
and hold each Holder harmless against, any liability, loss or expense
(including, without limitation, reasonable attorney’s fees and out-of-pocket
expenses) arising in connection with any claim relating to any such payment.
 
16.     Indemnification. In consideration of each Holder’s execution and
delivery of this Agreement, the Security Agreement, the Intellectual Property
Security Agreement and the Waiver, to which such Holder may be a party, and each
Holder’s acquisition of the Notes hereunder and in addition to all of the
Company’s other obligations under this Agreement, the Security Agreement, the
Intellectual Property Security Agreement, the Waiver and the Notes (collectively
with any other documents contemplated thereby, the “Transaction Documents”), the
Company shall defend, protect, indemnify and hold harmless each Holder and each
other holder of the Notes and all of their shareholders, partners, members,
officers, directors, employees and any of the foregoing persons’ agents or other
representatives (including, without limitation, those retained in connection
with the transactions contemplated by this Agreement) (collectively, the
“Indemnitees”) from and against any and all actions, causes of action, suits,
claims, losses, costs, penalties, fees, liabilities and damages, and expenses in
connection therewith (irrespective of whether any such Indemnitee is a party to
the action for which indemnification hereunder is sought), and including
reasonable attorneys’ fees and disbursements (the “Indemnified Liabilities”),
incurred by any Indemnitee as a result of, or arising out of, or relating to (a)
any misrepresentation or breach of any representation or warranty made by the
Company in the Transaction Documents or any other certificate, instrument or
document contemplated hereby or thereby, (b) any breach of any covenant,
agreement or obligation of the Company contained in the Transaction Documents or
any other certificate, instrument or document contemplated hereby or thereby, or
(c) any cause of action, suit or claim brought or made against such Indemnitee
by a third party (including for these purposes a derivative action brought on
behalf of the Company) and arising out of or resulting from (i) the execution,
delivery, performance or enforcement of the Transaction Documents, or (ii) the
status of such Holder or other holder of the Notes as a lender to or an investor
in the Company pursuant to the transactions contemplated by the Transaction
Documents. To the extent that the foregoing undertaking by the Company may be
unenforceable for any reason, the Company shall make the maximum contribution to
the payment and satisfaction of each of the Indemnified Liabilities which is
permissible under applicable law.


16

--------------------------------------------------------------------------------


 
17.     Independent Nature of Holders’ Obligations and Rights.  The obligations
of each Holder under any Transaction Document are several and not joint with the
obligations of any other Holder, and no Holder shall be responsible in any way
for the performance of the obligations of any other Holder under any Transaction
Document.  Nothing contained herein or in any other Transaction Document, and no
action taken by any Holder pursuant hereto or thereto, shall be deemed to
constitute the Holders as a partnership, an association, a joint venture or any
other kind of entity, or create a presumption that the Holders are in any way
acting in concert or as a group with respect to such obligations or the
transactions contemplated by the Transaction Documents and the Company
acknowledges that the Holders are not acting in concert or as a group with
respect to such obligations or the transactions contemplated by the Transaction
Documents.  Each Holder confirms that it has independently participated in the
negotiation of the transaction contemplated hereby with the advice of its own
counsel and advisors.  Each Holder shall be entitled to independently protect
and enforce its rights, including, without limitation, the rights arising out of
this Agreement or out of any other Transaction Documents, and it shall not be
necessary for any other Holder to be joined as an additional party in any
proceeding for such purpose.


18.     Miscellaneous.
 
(a)      This Agreement, together with the Notes, the Security Agreement, the
Waiver and the Intellectual Property Security Agreement, constitute the entire
agreement between the Holders and the Company with respect to the subject matter
hereof and supersede all prior oral or written agreements and understandings, if
any, relating to the subject matter hereof; provided, however, (i) any agreement
pertaining to confidentiality is not superseded and shall remain in full force
and effect, (ii) the Term Sheet (section entitled “Effect of Term Sheet” and
“Fees”) shall remain in full force and effect, and (iii) the provisions of the
Charter and the Series B Preferred Stock and Warrant Purchase Agreement dated as
of April 5, 2007, by and among the Company and the Holders, as amended,
regarding the provisions of the Series B Preferred Stock are not superseded and
shall remain in full force and effect.
 
(b)       The representations, warranties, covenants and agreements of the
parties made in this Agreement shall survive the execution and delivery hereof
and the issuance and delivery of the Notes.
 
17

--------------------------------------------------------------------------------


 
(c)       The Company shall issue new Notes in place of any previously issued
Notes alleged to have been lost, stolen or destroyed, upon such terms and
conditions as the Board of Directors may prescribe, including the presentation
of reasonable evidence of such loss, theft or destruction (provided that an
affidavit of a holder will be satisfactory for such purpose) and the giving of
such indemnity as the Company’s Board of Directors may request for the
protection of the Company or any transfer agent or registrar.  Upon surrender of
any previously issued Notes that has been mutilated, the Company shall issue new
Notes in place thereof.
 
(d)       Each provision of this Agreement shall be considered separable and if
for any reason any provision or provisions hereof are determined to be invalid
or contrary to applicable law, such invalidity shall not impair the operation of
or affect the remaining portions of this Agreement.
 
(e)       Section titles are for descriptive purposes only and shall not control
or alter the meaning of this Agreement as set forth in the text.
 
(f)        This Agreement may be executed in one or more counterparts each of
which shall be deemed an original, but all of which shall together constitute
one and the same instrument.
 
[Signature Page is Next]
 
18

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have executed this Agreement or caused
this Agreement to be executed by their duly authorized representatives as of the
day and date first written above.



 
SYNVISTA THERAPEUTICS, INC.
             
By: 
  /s/ Noah Berkowitz, M.D., Ph.D.  
Name:
Noah Berkowitz, M.D., Ph.D.
 
Title:
President and Chief Executive Officer



Counterpart Signature Pages
Begin on Next Page
 
19

--------------------------------------------------------------------------------



Counterpart Signature Page For Holders
 
The undersigned hereby agrees to become a party to that certain Note Purchase
Agreement dated as of February 24, 2009 (the “Agreement”) among Synvista
Therapeutics, Inc., a Delaware corporation (the “Company”) and others.  From and
after the undersigned’s execution and delivery and the Company’s acceptance of
this Counterpart Signature Page, the undersigned shall be a party to the
Agreement and the Notes purchased by the undersigned shall be deemed to be
“Notes” for all purposes of the Agreement.
 
Baker/Tish Investments, L.P.
By: Baker/Tisch Capital, L.P. (general partner)
By: Baker/Tisch Capital (GP), LLC, (general partner)
 
By:
/s/  Julian Baker
Name: Julian Baker
Title: Managing Member



Notes Amount: US$ 16,302.09


Tax ID Number: _______


Address:


667 Madison Avenue
21st Floor
New York, New York 10065


20

--------------------------------------------------------------------------------



Counterpart Signature Page For Holders
 
The undersigned hereby agrees to become a party to that certain Note Purchase
Agreement dated as of February 24, 2009 (the “Agreement”) among Synvista
Therapeutics, Inc., a Delaware corporation (the “Company”) and others.  From and
after the undersigned’s execution and delivery and the Company’s acceptance of
this Counterpart Signature Page, the undersigned shall be a party to the
Agreement and the Notes purchased by the undersigned shall be deemed to be
“Notes” for all purposes of the Agreement.


Baker Bros. Investments II, L.P.
By: Baker Bros. Capital, L.P., (general partner)
By: Baker Bros. Capital (GP), LLC, (general partner)


By:
 /s/ Julian Baker
Name: Julian Baker
Title: Managing Member



Notes Amount: US$ 2,141.40


Tax ID Number: _______


Address:


667 Madison Avenue
21st Floor
New York, New York 10065
 
21

--------------------------------------------------------------------------------



Counterpart Signature Page For Holders
 
The undersigned hereby agrees to become a party to that certain Note Purchase
Agreement dated as of February 24, 2009 (the “Agreement”) among Synvista
Therapeutics, Inc., a Delaware corporation (the “Company”) and others.  From and
after the undersigned’s execution and delivery and the Company’s acceptance of
this Counterpart Signature Page, the undersigned shall be a party to the
Agreement and the Notes purchased by the undersigned shall be deemed to be
“Notes” for all purposes of the Agreement.


Baker Brothers Life Sciences, L.P.
By: Baker Brothers Life Sciences Capital, L.P. (general partner)
By: Baker Brothers Life Sciences Capital (GP), LLC, (general partner)


By:
 /s/ Julian Baker
Name: Julian Baker
Title: Managing Member



Notes Amount: US$ 1,708,633.80


Tax ID Number: _______


Address:


667 Madison Avenue
21st Floor
New York, New York 10065


22

--------------------------------------------------------------------------------



Counterpart Signature Page For Holders
 
The undersigned hereby agrees to become a party to that certain Note Purchase
Agreement dated as of February 24, 2009 (the “Agreement”) among Synvista
Therapeutics, Inc., a Delaware corporation (the “Company”) and others.  From and
after the undersigned’s execution and delivery and the Company’s acceptance of
this Counterpart Signature Page, the undersigned shall be a party to the
Agreement and the Notes purchased by the undersigned shall be deemed to be
“Notes” for all purposes of the Agreement.


667, L.P.
By: Baker Biotech Capital, L.P. (general partner)
By: Baker Biotech Capital (GP), LLC (general partner)
 
By:
 /s/ Julian Baker
Name: Julian Baker
Title: Managing Member

 
Notes Amount: US$ 629,567.27


Tax ID Number: _______


Address:


667 Madison Avenue
21st Floor
New York, New York 10065


23

--------------------------------------------------------------------------------



Counterpart Signature Page For Holders
 
The undersigned hereby agrees to become a party to that certain Note Purchase
Agreement dated as of February 24, 2009 (the “Agreement”) among Synvista
Therapeutics, Inc., a Delaware corporation (the “Company”) and others.  From and
after the undersigned’s execution and delivery and the Company’s acceptance of
this Counterpart Signature Page, the undersigned shall be a party to the
Agreement and the Notes purchased by the undersigned shall be deemed to be
“Notes” for all purposes of the Agreement.


14159, L.P.
By: 14159 Capital, L.P., (general partner)
By: 14159 Capital (GP), LLC (general partner)


By:
 /s/ Julian Baker
Name: Julian Baker
Title: Managing Member



Notes Amount: US$ 55,191.06


Tax ID Number: _______


Address:


667 Madison Avenue
21st Floor
New York, New York 10065


24

--------------------------------------------------------------------------------



Counterpart Signature Page For Holders
 
The undersigned hereby agrees to become a party to that certain Note Purchase
Agreement dated as of February 24, 2009 (the “Agreement”) among Synvista
Therapeutics, Inc., a Delaware corporation (the “Company”) and others.  From and
after the undersigned’s execution and delivery and the Company’s acceptance of
this Counterpart Signature Page, the undersigned shall be a party to the
Agreement and the Notes purchased by the undersigned shall be deemed to be
“Notes” for all purposes of the Agreement.


Atticus Global Advisors, Ltd.
 
By:
/s/  Matthew Edmonds
Name: Matthew Edmonds
Title:   Director



Notes Amount: US$ 401,972.60


Tax ID Number: _______


Address:


c/o Atticus Capital LP
767 Fifth Avenue
New York, New York 10153
 
25

--------------------------------------------------------------------------------


 
Counterpart Signature Page For Holders
 
The undersigned hereby agrees to become a party to that certain Note Purchase
Agreement dated as of February 24, 2009 (the “Agreement”) among Synvista
Therapeutics, Inc., a Delaware corporation (the “Company”) and others.  From and
after the undersigned’s execution and delivery and the Company’s acceptance of
this Counterpart Signature Page, the undersigned shall be a party to the
Agreement and the Notes purchased by the undersigned shall be deemed to be
“Notes” for all purposes of the Agreement.


Green Way Managed Account Series, Ltd., in respect of its segregated account,
Green Way Portfolio D
By: Atticus Capital LP, its subadvisor


By:
 /s/ Matthew Edmonds
Name: Matthew Edmonds
Title:   President



Notes Amount: US$ 57,424.66


Tax ID Number: _______


Address:


c/o Atticus Capital LP
767 Fifth Avenue
New York, New York 10153


26

--------------------------------------------------------------------------------



SCHEDULE A


HOLDERS


Holder Name and Address
 
Amount of Notes
 
Baker/Tish Investments, L. P.
667 Madison Avenue
21st Floor
New York, New York 10065
  $ 16,302.09  
Baker Bros. Investments II, L.P.
667 Madison Avenue
21st Floor
New York, New York 10065
  $ 2,141.40  
Baker Brothers Life Sciences, L.P.
667 Madison Avenue
21st Floor
New York, New York 10065
  $ 1,708,633.80  
667, L.P.
667 Madison Avenue
21st Floor
New York, New York 10065
  $ 629,567.27  
14159, L.P.
667 Madison Avenue
21st Floor
New York, New York 10065
  $ 55,191.06  
Atticus Global Advisors, Ltd.
c/o Atticus Capital LP
767 Fifth Avenue
New York, New York 10153
  $ 401,972.60  
Green Way Managed Account Series, Ltd., in respect of its segregated account,
Green Way Portfolio D
c/o Atticus Capital LP
767 Fifth Avenue
New York, New York 10153
  $ 57,424.66  
Total:
  $ 2,871,232.88  

 
 

--------------------------------------------------------------------------------

 

EXHIBIT A
 
FORM OF SENIOR SECURED PROMISSORY NOTE
 
See attached.

 

--------------------------------------------------------------------------------

 

EXHIBIT B
 
FORM OF SECURITY AGREEMENT
 
See attached.

 

--------------------------------------------------------------------------------

 

EXHIBIT C
 
FORM OF INTELLECTUAL PROPERTY SECURITY AGREEMENT
 
See attached.

 

--------------------------------------------------------------------------------

 

EXHIBIT D
 
FORM OF PREFERRED STOCK DIVIDEND WAIVER
 
See attached.

 

--------------------------------------------------------------------------------

 